Citation Nr: 1526111	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the adjustment to the Veteran's monthly pension payment made on May 28, 2013, was correct.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel











INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision issued by the Department of Veterans Affairs (VA) Pension Center located at the Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA nonservice-connected pension benefits will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is 65 years of age or older, or permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3(a)(3) (2014).

A prerequisite for entitlement to VA nonservice-connected pension benefits is that the Veteran's income may not exceed the applicable maximum annual pension rate (MAPR) set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a) (2014).  The MAPRs, which typically change on an annual basis, are published in the Federal Register.  Id.  

In calculating a Veteran's countable income for purposes of VA nonservice-connected pension benefits, payments of any kind from any source are included unless specifically excluded by law.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271 (2014).  Exclusions from countable income include welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, and joint accounts acquired by reason of death of the other joint owner.  38 C.F.R. § 3.272 (2013).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  To the contrary, such income is therefore included as countable income.  Medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The Veteran is paid as a single veteran without dependents.  Effective on December 1, 2011, the MAPR for a single Veteran with no dependents was $12,256.  Effective on December 1, 2012, it was $12,465; effective on December 1, 2013 it was $12,652.  See VA Adjudication Procedure Manual, M21-1 MR.

A Medical Expense Report covering the calendar year of 2012 was received from the Veteran on February 11, 2013.  The Veteran reported having paid $1198.80 of Medicare Part B expenses during calendar year 2012.

A July 25, 2013 letter from VA to the Veteran informing him of the May 2013 decision on appeal refers to a rate adjustment with an effective date of February 1, 2013.  However, the statement of the case (SOC) noted that for calendar year 2012 the Veteran was paid $432 per month based upon projected Medicare Part B premiums throughout the year.  He was informed that had he been paid solely on his income, without projected medical expenses, that his monthly payment would have been $383 per month for calendar year 2012.  The Veteran was informed that he had until January 1, 2014 to submit additional medical expenses for the calendar year 2012.

The Veteran's disagreement with the determination on appeal does not appear to be based on any belief that the determination is not legally correct; rather, he believes that the additional amount paid to him monthly based on projected medical expenses (which he described as an extra $5 dollars per month) "means nothing to me" and a higher amount ($50 dollars per month) "would give me a little more money to live on."  The Veteran has not pointed to any error in the determination of the payment amount, or any basis in the law for a higher amount.  Nevertheless, the Board's consideration of the claim depends on a clear understanding of the amounts and time periods in question.  

The Board finds that, in light of the inconsistent description of the time periods in question between the July 2013 notification letter and the SOC, as well as confusion as to the source of the figures referred to by the Veteran in his NOD and substantive appeal, that the record before it is insufficient to allow for a decision on the Veteran's claim.  

On remand, the AOJ must issue an explanation of how the Veteran's income for purposes of determining eligibility for pension benefits was calculated for the years 2012 and 2013 and including a clear accounting of how the RO calculated the pension amounts paid per month to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue a detailed explanation covering the years 2012 and 2013 which clearly lays out how it determined the Veteran's income for pension purposes in these years and how it calculated the monthly pension payments, including the apparent adjustment of an increase in the amount of $5 per month.  

2.  After the requested development has been completed, the AOJ should readjudicate the Veteran's claim, and if the benefit sought is not granted, issue a Supplemental Statement of the Case, and return the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




